Citation Nr: 1200723	
Decision Date: 01/09/12    Archive Date: 01/20/12

DOCKET NO.  07-37 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a seizure disorder, to include as secondary to service-connected sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel

INTRODUCTION

The Veteran had active service from February 1992 to April 1998.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a February 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The case was previously before the Board in January 2009, and was remanded for additional development.  In April 2011, the Board requested a specialist medical opinion through a Veterans Heath Administration (VHA) directive, and the requested opinion was received in September 2011.  All necessary development has been completed, and this case has returned to the Board for adjudication.

The Veteran and his wife presented testimony before the undersigned Veterans Law Judge in October 2008.  A transcript of that hearing is associated with the claims file.  

A claim for an increased rating for migraine headaches was withdrawn in October 2008, and a claim for service connection for sleep apnea was granted by the RO in September 2010.  As this represents a full grant of the benefits sought on appeal, these issues are no longer before the Board.  


FINDING OF FACT

The Veteran has a current seizure disorder which is shown by competent evidence to be at least as likely as not causally related to his service-connected sleep apnea.


CONCLUSION OF LAW

The criteria for service connection for a seizure disorder are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002), 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2006, 2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Service connection may also be established by chronicity and continuity of symptomatology. See 38 C.F.R. § 3.303(b) (2011).  Continuity of symptomatology may establish service connection if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is postservice evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology. Barr v. Nicholson, 21 Vet.App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet.App. 488, 495-96 (1997)). "[S]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology." Savage, 10 Vet.App. at 496.  

The Veteran is seeking service connection for a seizure disorder which he contends began during service in 1994, when he lost consciousness and awoke in the hospital.  Although there is no record of this incident in his service treatment records, the Veteran has submitted a statement from A.W., a fellow service member who was the Veteran's roommate between August 1992 and June 1995.  A.W. states that during that period, he observed the Veteran having seizures on two occasions and called paramedics each time.  Service treatment records contain a November 1997 emergency room report which indicates that the Veteran sought treatment for severe head pain and convulsions.  Service connection is currently in effect for migraine headaches, sleep apnea, and trigeminal neuralgia, status post maxillary cyst removal.  The Veteran has also argued that his seizure disorder is caused by his service-connected headache or seizure disabilities.  

Secondary service connection may be granted for a disability which is proximately due to or the result of an established service-connected condition.  38 C.F.R. § 3.310.  In addition, secondary service connection may also be established when there is aggravation of a veteran's non-service connected condition that is proximately due to or the result of a service-connected condition.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  During the pendency of this appeal, VA amended its regulation pertaining to secondary service connection, effective from October 10, 2006.  See 71 Fed. Reg. 52,744 (2006) (now codified at 38 C.F.R. § 3.310).  The new regulation appears to place additional evidentiary burdens on claimants seeking service connection based on aggravation, specifically, in terms of establishing a baseline level of disability for the non-service-connected condition prior to the aggravation.  Because the new law appears more restrictive than the old, and because the Veteran's appeal was already pending when the new provisions were promulgated, the Board will consider this appeal under the law in effect prior to October 10, 2006.  See, e.g., Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (new regulations cannot be applied to pending claims if they have impermissibly retroactive effects).

The Veteran was afforded a VA neurological examination in January 2006, in which seizure disorder was diagnosed.  The examiner opined that the condition was not related to the Veteran's migraine headache disability, as there was no medical literature supporting such an association.  She did not comment as to whether the seizure disorder is directly related to service or to a service-connected disability.  

Pursuant to the Board's remand directives, the Veteran was afforded a VA examination in April 2007.  The examiner diagnosed seizure disorder but opined that it was not related to service because there was no medical evidence that the Veteran suffered seizures in service.  The Board found this opinion inadequate because it failed to consider the lay evidence that the Veteran experienced seizures on at least two occasions in service.  

In April 2011, the Board asked a VA neurologist with the VHA to review the claims folder and comment on the evidence.  The specialist reviewed the record and opined that the Veteran's headaches and seizures likely arise from the same event, possibly a closed head injury the Veteran sustained in a car accident reported in 1990.  She also noted that it is commonly felt that sleep disruption may be a provoker of seizures in susceptible people.  She opined, therefore, that it is at least as likely as not that the Veteran's service-connected sleep apnea is related to his subsequent diagnosis of seizure disorder as a potentially aggravating comorbidity.  She was unable to determine the baseline level of disability prior to the onset of aggravation.

After carefully reviewing the relevant evidence, the Board concludes that service connection for seizure disorder is warranted.  While the VHA specialist observed that the Veteran's headache and seizures may have arisen from an accident that pre-dated service, the Board points out that the Veteran was discharged from service because of his headache disability and a Medical Evaluation Board conducted at that time determined that his headaches were incurred in service and did not pre-exist service.  After a thorough examination and review of the record, the VHA specialist concluded that the current seizure disorder is aggravated by his service-connected sleep apnea.  Thus, the criteria for service connection under 38 C.F.R. § 3.310 are met, and the claim is granted.  

The Board's April 2011 VHA request contemplated that the specialist's response would address the requirement of establishing a baseline of disability for the purpose of establishing service connection based on aggravation under the version of 38 C.F.R. § 3.310 that became effective on October 10, 2006.  As shown, the examiner was unable to provide this baseline information.  However, since this appeal is considered under the law in effect prior to October 10, 2006, the Board finds that the part of the September 2011 VHA response that indicates that the extent of aggravation cannot be determined in this case is not dispositive of the Veteran's claim.  The examiner's statements which demonstrate that the service-connected sleep apnea has aggravated the Veteran's current seizure disorder provide a sufficient basis for granting service connection based on aggravation. 

Notice and Assistance

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159.  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed. 


ORDER

Service connection for a seizure disorder secondary to service-connected sleep apnea is granted.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


